 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
  UNITED STATES OF AMERICA,                                    :                                5/6/2021
                                                               :
                         Plaintiff,                            :
                                                               :
              -v.-                                             :
                                                               :
  $601,869.18 IN UNITED STATES CURRENCY :                          JUDGMENT OF FORFEITURE
  FORMERLY ON DEPOSIT IN WELLS FARGO :
  BANK, N.A., ACCOUNT NUMBER                                   :   21 Civ. 1592 (VM)
  6250628085, HELD IN THE NAME OF FIRST :
  FINANCIAL INVESTMENT GROUPS, LLC,                            :
                                                               :
                         Defendant-in-rem.                     :
                                                               :
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - - X

                  WHEREAS, on or about February 23, 2021, the United States commenced an in

rem forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified

Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the

Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(A and Title 21, United States Code, Section 881;

                  WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

days, beginning on March 3, 2021, through April 1, 2021, and proof of such publication was filed

with the Clerk of this Court on May 3, 2021 (D.E. 3);

                  WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

                                                         2
the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

day of publication of the Notice on the official government internet site; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Motion for Judgment of Forfeiture (Dkt. No. 5) is GRANTED.

               2.      The Defendant-in-rem shall be, and the same hereby is forfeited to the

plaintiff United States of America.

               3.      The United States Marshals Service (or its designee) shall dispose of the

Defendant-in-rem, according to law.

               4.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York                      SO ORDERED:
        May 6, 2021




                                                  3
